t c memo united_states tax_court mary e cahill petitioner v commissioner of internal revenue respondent docket no filed date larry c fedro for petitioner nancy l karsh for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and additions to tax pursuant to sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively for 1unless otherwise indicated all section references are to continued the issues for decision after stipulations and concession sec_2 are whether petitioner received taxable interest_income of dollar_figure whether petitioner received taxable dividend income of dollar_figure whether petitioner is entitled to a theft_loss deduction of dollar_figure whether petitioner is entitled to education credits and whether petitioner is liable for additions to tax pursuant to sec_6651 and and a continued the internal_revenue_code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar 2before trial the parties stipulated that petitioner had a long-term_capital_loss of dollar_figure rather than a long-term_capital_gain of dollar_figure petitioner is not liable for the 10-percent additional tax pursuant to sec_72 for early_withdrawals from a qualified_retirement_plan because she was disabled in petitioner is entitled to deduct expenses on schedule a itemized_deductions for mortgage interest real_estate_taxes and sales_tax of dollar_figure dollar_figure and dollar_figure respectively petitioner is not entitled to a long-term_capital_loss carryforward of dollar_figure the amount of petitioner’s exemption pursuant to sec_151 is a mathematical computation based on all the appropriate adjustments and petitioner is entitled to two dependency_exemption deductions for her son and daughter on brief petitioner conceded the following issues the distributions petitioner received from her qualified_retirement_plan were taxable the alimony payments petitioner received from her ex-husband were taxable and petitioner is not entitled to schedule a deductions for casualty losses from hurricane damage charitable_contributions theft losses from financial investments and medical_expenses exceeding those stipulated findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference at the time petitioner filed her petition she lived in florida petitioner and her ex-husband were divorced in they had two children a son born in and a daughter born in pursuant to their divorce decree petitioner’s ex-husband paid her alimony in during petitioner’s son was living in china and working as a teacher petitioner’s daughter was attending college and living with petitioner’s ex-husband petitioner’s ex-husband paid their daughter’s college tuition and provided additional financial support for both children on date petitioner received a distribution of dollar_figure from her retirement account at ubs financial services on date petitioner received a distribution of dollar_figure from the same ubs financial services account petitioner did not roll over any amounts withdrawn to another qualified_retirement_plan in date two hurricanes struck near petitioner’s apartment in florida on date the company that managed petitioner’s apartment building informed her that a restoration team would be inspecting her apartment for damage petitioner received two similar notifications on september and date petitioner filed a claim with her apartment building manager alleging that a computer was stolen from her apartment during one of the restoration team’s inspections petitioner did not file a form_1040 u s individual_income_tax_return for or nor had she made any estimated_tax or other_payments on her tax due for on date respondent filed a federal_income_tax return for on behalf of petitioner pursuant to sec_6020 on date respondent mailed petitioner a notice_of_deficiency for petitioner timely mailed her petition to the court on date i burden_of_proof opinion respondent’s determinations in the notice_of_deficiency are presumed correct and petitioner would ordinarily bear the burden of proving that respondent’s determinations are incorrect see rule a sec_7491 provides that subject_to certain limitations where a taxpayer introduces credible_evidence with respect to a factual issue relevant to ascertaining the taxpayer’s tax_liability the burden_of_proof shifts to the commissioner with respect to that issue credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer if no contrary evidence were submitted ruckriegel v commissioner tcmemo_2006_78 sec_7491 applies only if the taxpayer complies with the relevant substantiation requirements in the internal_revenue_code maintains all required records and cooperates with the commissioner with respect to witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving compliance with the conditions of sec_7491 and b see eg ruckriegel v commissioner supra petitioner neither proposes facts to support her compliance with the conditions of sec_7491 and b nor persuasively argues that respondent bears the burden_of_proof on any issue because of sec_7491 accordingly the burden remains on petitioner to prove that respondent’s determination_of_a_deficiency in her income_tax is erroneous ii interest and dividend income sec_61 defines gross_income to include all income from whatever source derived sec_61 and specifically includes in income_interest and dividends respectively petitioner received dollar_figure of interest from two banks and dollar_figure of dividends from an investor services company in petitioner has failed to present any evidence to dispute these amounts accordingly we sustain respondent’s determinations with respect to the interest and dividend income iii theft_loss deduction sec_165 permits a deduction against ordinary_income for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for individuals the deduction is limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected to a trade_or_business or losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft see sec_165 lockett v commissioner tcmemo_2008_5 affd 306_fedappx_464 11th cir a taxpayer may deduct a theft_loss in the year the loss is sustained sec_165 generally a theft_loss is treated as sustained during the taxable_year in which the taxpayer discovers it sec_165 e petitioner has the burden of proving she sustained a theft_loss see rule a elliot v commissioner 40_tc_304 petitioner testified that her computer was stolen from her apartment during one of the restoration team’s inspections of her apartment after the hurricanes the only evidence to support her testimony is a letter from a claims company representing her apartment building that confirms that she filed a claim alleging that her apartment was burglarized petitioner did not present a police report or any other evidence to substantiate that a theft actually occurred accordingly we sustain respondent’s determination with respect to the theft_loss iv education credits sec_25a allows education credit sec_3 against tax for qualified_tuition_and_related_expenses paid_by the taxpayer during the tax_year sec_25a defines the term qualified_tuition_and_related_expenses in pertinent part to include tuition and fees for any dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under sec_151 petitioner argues she is entitled to education credits for for her son who worked as a schoolteacher in china to prevail on this issue petitioner must show that i she is entitled to the dependency_exemption deduction under sec_151 for her son for and ii she paid qualified_tuition_and_related_expenses for her son in see sec_25a c f the parties have stipulated that petitioner is entitled to a dependency_exemption deduction for her son for petitioner 3these credits are called the hope scholarship credit and the lifetime_learning_credit both are subject_to multiple conditions and limitations that need not be discussed in this opinion has failed however to substantiate that she paid qualified_tuition_and_related_expenses for her son in petitioner testified that her son attended the university of beijing in and that she paid tuition and related expenses for him petitioner has not presented any evidence outside of her own self-serving testimony to support this claim a taxpayer’s self- serving declaration is generally not a sufficient substitute for records weiss v commissioner tcmemo_1999_17 accordingly we sustain respondent’s determination with respect to the education credits v additions to tax the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id a sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the parties do not dispute that petitioner failed to file a federal_income_tax return for accordingly respondent has satisfied his burden of production under sec_7491 b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on or before the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect respondent submitted form_4340 certificate of assessments payments and other specified matters to prove that petitioner failed to file a federal_income_tax return and failed to make any payments of income_tax for thus respondent has produced sufficient evidence that petitioner is liable for the sec_6651 addition_to_tax for unless an exception applies see higbee v commissioner supra pincite 4if the secretary prepares a return for the taxpayer under sec_6020 it is disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 but it is treated as a return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 5the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs sec_6651 c exceptions to the sec_6651 and additions to tax reasonable_cause is a defense to the sec_6651 and additions to tax to prove reasonable_cause for a failure to timely file the taxpayer must show that she exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs to prove reasonable_cause for a failure to pay the amount shown as tax on a return the taxpayer must show that she exercised ordinary business care and prudence in providing for payment of her tax_liability and nevertheless either was unable to pay the tax or would suffer undue_hardship if she paid the tax on the due_date sec_301_6651-1 proced admin regs the determination of whether reasonable_cause exists is based on all the facts and circumstances estate of hartsell v commissioner tcmemo_2004_211 merriam v commissioner tcmemo_1995_432 affd without published opinion 107_f3d_877 9th cir petitioner argues she had reasonable_cause for failing to file a return for because she received opinions that she did not have to file a return from an attorney and from her stockbroker she argues she relied on these opinions to conclude that the distributions from her qualified_retirement_plans and the alimony payments she received were not taxable and that she was entitled to deductions in excess of any reportable income petitioner testified that she was told by an attorney that she did not have to file a return because given her income and deductions such a return would be frivolous petitioner relies solely on her self-serving testimony to establish reasonable_cause she has not provided any written opinion of her attorney or her stockbroker or established they were competent tax advisers further neither petitioner’s attorney nor her stockbroker testified at trial petitioner has not presented any substantive evidence to establish that she exercised ordinary business care and prudence but nevertheless failed to file a return for and failed to pay the amount due accordingly we sustain respondent’s determinations with respect to the sec_6651 and additions to tax d sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on an underpayment of estimated income_tax unless an exception applies see sec_6654 the sec_6654 addition_to_tax is determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment6 for the period of a mount of the underpayment means the excess of the required_installment over the amount if any of the installment paid on or before the due_date for the installment sec_6654 the underpayment the addition_to_tax is also calculated with reference to four required_installment payments of the taxpayer’s estimated income_tax sec_6654 127_tc_200 affd 521_f3d_1289 10th cir each required_installment of estimated income_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the taxpayer’s return for the year or percent of the taxpayer’s tax for the year if no return is filed or percent of the tax_shown_on_the_return for the preceding year sec_6654 wheeler v commissioner supra pincite if the taxpayer did not file a return for the preceding year then clause does not apply sec_6654 a taxpayer has an obligation to pay estimated income_tax for a particular year only if she had a required_annual_payment for that year wheeler v commissioner supra pincite as discussed above a determination of petitioner’s required_annual_payment generally would require a comparison of the tax shown on petitioner’s and returns petitioner failed to file a return for either year because petitioner failed to file a 7the period of the underpayment runs from the due_date for the installment to the earlier of the 15th day of the 4th month following the close of the taxable_year or with respect to any portion of the underpayment the date on which such portion is paid sec_6654 return for a comparison with her tax is not required pursuant to sec_6654 accordingly petitioner’s required_annual_payment is equal to percent of her tax for respondent’s burden of production under sec_7491 with respect to the sec_6654 addition_to_tax has been satisfied by proof at trial through form_4340 that petitioner has a federal_income_tax liability for and that petitioner made no estimated payments for the year thus the addition_to_tax applies under sec_6654 unless petitioner established that an exception applies no general reasonable_cause exception exists for the sec_6654 addition_to_tax sec_1_6654-1 income_tax regs see also bray v commissioner tcmemo_2008_113 but no addition_to_tax is imposed under sec_6654 with respect to any underpayment if the secretary determines that the taxpayer became disabled either in the taxable_year for which estimated income_tax payments were required or in the preceding_taxable_year and that the underpayment was due to reasonable_cause and not to willful neglect sec_6654 petitioner argues that she became disabled in respondent concedes that petitioner was disabled in however petitioner has not established that she became disabled in or to the contrary petitioner’ sec_2001 federal_income_tax return lists her occupation as disabled further for the same reasons discussed with respect to the sec_6651 and additions to tax petitioner has failed to establish reasonable_cause for failing to pay estimated income_tax accordingly we sustain respondent’s determinations with respect to the sec_6654 addition_to_tax in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
